internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc intl plr-103981-99 date date legend taxpayer parent individual a individual b foreign location date a dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to make the election provided by sec_953 in accordance with notice_89_79 1989_2_cb_392 additional information was submitted in letters dated june and the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations plr-103981-99 submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the above material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process on date a parent formed taxpayer as a new reinsurance subsidiary in foreign location parent and taxpayer contemplated that taxpayer would make an election under sec_953 recently parent and taxpayer engaged individual b who is experienced in insurance taxation to advise them on insurance_company matters individual b determined that the sec_953 election had not been made although both parent and taxpayer filed their tax returns as if a proper election were made until this time neither parent nor parent’s and taxpayer’s tax professionals individual a and his firm were aware that no election had been made parent and taxpayer relied on individual a and his firm in their capacity as return preparers to make or advise taxpayer to make the election parent for many years and taxpayer for its entire existence had relied on individual a and his firm for tax_advice and had always received what it considered to be timely accurate and professional advice taxpayer represents that it maintains an office or other fixed place of business in the united_states and that it owns and has owned assets which are physically located in the united_states with an adjusted_basis equal to at least of the corporation’s gross_income for each year of the existence of the corporation notice_89_79 provides that the election to be treated as a domestic_corporation under sec_953 to be effective for a taxable_year must be filed by the due_date prescribed in sec_6072 with extensions for the united_states income_tax return that is due if the election becomes effective sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the standards set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement treas reg provides standards for extensions of time for making regulatory elections when the deadline for making the election is other than a due_date plr-103981-99 prescribed by statute sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation notice_89_79 fixes the time to make the election under sec_953 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth under sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to make the sec_953 election no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented a copy of this ruling letter should be associated with the election this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely s allen goldstein allen goldstein reviewer office of the associate chief_counsel international
